PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Doyle, Ken
Application No. 15/634,754
Filed: 27 Jun 2017
For: EXCAVATOR QUICK HITCH WITH MULTIPLE MOUNTING POSITION ARRANGEMENTS
:
:
:
:	DECISION ON PETITION
:
:
:

The instant application has been directed to the Office of Petitions in connection with the “PETITION,” filed December 15, 2020. This matter is being treated pursuant to 37 CFR 1.181.

Petitioner herein “requests that the priority of application GB1615793.5 will be restored to patent 10,794,036 and that a certificate of correction to that affect will be issued by the USPTO.”

A review of the record does not reflect that any of the foreign priority data of record has been removed. Please note the most recently issued filing receipt as it reflects the priority data of record. Thus, it cannot be found that there is a need to restore any foreign priority data.

It is further noted that Patent No. 10,794,036, which issued October 6, 2020, is consistent with the foreign propriety data set forth in the most recently issued filing receipt. Thus, it cannot be found that a certificate of correction is warranted.

It is further noted that the certified copy of GB 1615793.5, filed July 27, 2017, is consistent with the filing receipt and the Letters Patent with respect to its filing date of September 16, 2016.

In view thereof, the petition is DISMISSED AS MOOT.

Any further consider of this matter must be accompanied by a petition under 37 CFR 1.182 and specifically reference the document of record containing the error complained of.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor